Citation Nr: 0622459	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  06-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for 
residuals of a left eye cataract extraction, performed by VA.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In December 2005, the RO denied the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. 1151 for an eye 
condition due to cataract extraction.  

In July 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of left eye 
cataract surgery which was performed by VA at the VA Medical 
Center (VAMC) in Syracuse, New York.  On December 21, 2004, 
the veteran underwent phacoemulsification with intraocular 
lens placement of the left eye.  In a statement associated 
with the Substantive Appeal, the veteran essentially 
expressed that as a result of the surgery, he has a tear on 
his posterior capsule which causes a glare and creates 
difficulty when driving.  

The pertinent evidence associated with the claims file 
includes the December 21, 2004 VA surgical operation report; 
a medical opinion from Eye Physicians, dated in March 2005; a 
VA examination report, dated in November 2005; and a medical 
opinion from Eye Physicians, dated in March 2006.  These 
records show that the veteran suffered from an iris defect 
following the left eye cataract extraction.  There is also 
evidence within the records which suggest that there is a 
relationship between the iris defect and the veteran's 
complaints of impaired vision in the left eye.  

The Board reviewed the December 21, 2004 VA operation report 
and observes that the surgeon stated that "all the risks and 
benefits were explained to the patient prior to the 
procedure."  "All questions were answered and consent was 
signed."  The Board reviewed the claims file in an attempt 
to locate a signed consent form.  The claims file does not 
include a signed consent form demonstrating that the veteran 
was informed of any foreseeable risks associated with the 
left eye cataract extraction.  

In order to grant the veteran's claim, the Board must find 
that the veteran suffers from an additional disability caused 
by VA medical or surgical treatment (e.g., the December 21, 
2004 phacoemulsification with intraocular lens placement of 
the left eye).  In the event that the Board determines that 
VA surgical treatment caused an additional disability, the 
Board must then consider whether the additional disability 
was foreseeable.  Whether the additional disability was 
foreseeable requires the Board to consider the informed 
consent procedures of 38 C.F.R. § 17.32 (2005).  

Therefore, in the veteran's case, the Board finds that 
additional development is necessary to determine whether it 
was foreseeable that the posterior capsule of the lens would 
rupture during the cataract surgery and result in the 
veteran's complaints of impaired vision of the left eye.  
Thus, it is important to determine whether the veteran signed 
a consent form, indicating that he was aware of the risks 
associated with the extraction of the left eye cataract, and 
it is equally important to locate the consent form and 
associate the form with the claims file.  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The veteran underwent extraction of a 
left eye cataract on December 21, 2004.  
Contact the VA hospital and request that 
they provide a copy of the veteran's 
signed consent form pertaining to the 
December 2004 surgical eye procedure.  If 
the signed consent form cannot be 
located, contact the veteran and request 
that he submit a copy of the signed 
consent form, if he has a copy of the 
form in his possession.  In the 
alternative request that the hospital 
provide information and documentation 
showing that informed signed consent was 
give by the veteran for the December 2004 
VA surgery.  Among other things, this 
information or documentation should 
include that the veteran was informed of 
the reasonably foreseeable associated 
risks, complications or side effects from 
the procedure.

2.  Readjudicate this claim under 
38 C.F.R. § 3.361.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


